Citation Nr: 1427031	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a scar of the right leg.  

2. Entitlement to service connection for a disability of the right leg, apart from a scar of the right leg. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from August 1977 to August 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in January 2007 and November 2008.  The Board remanded the case for additional development in January 2012.  

The case was subsequently returned to the Board for appellate review, and in November 2013, the Board remanded the claims for additional development.  The Board notes that not all of the requested development was substantially complied with prior to the return of the claims file to the Board for appellate consideration. As a consequence, a remand is required to ensure compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In August 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for a disability of the right leg, apart from a scar of the right leg is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been shown to currently have a scar of the right leg that is related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a scar of the leg was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the Veteran's claim of service connection for right leg disability is being adjudicated on appeal, the claim has been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

In considering the evidence of record, the Board finds that service connection is warranted for a scar of the right leg.

The Veteran contends that he has a current disability of the right leg, due to an injury that occurred during a training exercise in September 1977.  The Veteran fell and punctured his lower right calf, which required treatment at the Camp Pendleton Hospital.  The Veteran has indicated that he has had intermittent pain in his right lower leg since this time.  

In a December 2013 VA examination, an examiner indicated that the Veteran had a disorder of the right leg.  In a January 2014 VA examination, an examiner indicated that the Veteran had a scar of the right leg, which the Veteran indicated was due to laceration of the right leg that he suffered in service.  As, the Veteran has a current diagnosis of scar on his right leg, the remaining question is whether the Veteran's current scar is related to the alleged in-service circumstances.

On review, the Board finds the Veteran's report of the history of his in-service incident to be competent and credible, as his statements have remained consistent throughout the appeal.  Moreover, the history he provided is consistent with the type of condition found by the VA examiner and there is no evidence of any intercurrent cause.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's assertions of in-service treatment for a right leg condition are also supported by a statement from his mother, who indicated that she was made aware in September 1977 that the Veteran had sustained an injury to his right leg and would need an extended period of light duty for recovery.  The Board also finds that the Veteran is competent to provide an opinion regarding the etiology of his scar in support of his claim in this case, as this is a simple and immediately observable cause and effect relationship.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, at 77.  

The Board finds that the Veteran's opinion regarding etiology outweighs those of the December 2013 and January 2014 VA examiners because the examiners failed to consider lay evidence and relied on the absence of evidence in the service medical records to provide negative opinions.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

Accordingly, resolving all reasonable doubt in the favor of the Veteran, service connection for a scar of the right leg is warranted.  38 C.F.R. §§ 3.102, 3.304.


ORDER

Service connection for a scar of the right leg is granted. 


REMAND

A review of the record reflects that further development is necessary.  The Veteran is entitled to substantial compliance with the Board's November 2013 remand directives.  See Stegall, 11 Vet. App. at 271; Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Unfortunately, the RO did not fully comply with all of the Board's remand instructions, and as a result, this case must again be remanded.

The November 2013 remand directed the RO to obtain a VA examination to: (A) clarify whether the Veteran has any current right leg disorder; and (B) if a current right leg disorder is diagnosed, provide another opinion as to whether it is at least as likely as not that any such disorder is due to a disease or injury in service.  It was specifically stated that "the examiner is instructed that the occurrence of the claimed injury may be established by lay evidence such as the hearing testimony of the Veteran.  If the examiner determines that exam findings are inconsistent with the history provided by the Veteran, he should explain why this is the case in detail."

The evidence is still unclear as to whether there is a current disability of the right leg.  The February 2012 VA examination reported there was a diagnosis pertaining to the knee and lower leg conditions and reported the diagnosis as "right lower part of leg, ICD code 848.9."  The Board sought clarification and in December 2013 the VA examiner concluded simply that the Veteran "does have a right leg disorder."  The most recent January 2014 VA examination concluded there was "no leg condition found today except for a small scar" but failed to reconcile this finding with the prior examinations suggesting the presence of a leg disorder.    

Furthermore, the Board's remand directives were not complied by either the December 2013 examiner or January 2014 examiner, who required a "clearly documented continuum of care of a right leg condition from service until now" and based their negative opinions on this lack of documented care.  

In light of the above, the Board finds an additional VA examination is required to determine to if the Veteran has a disability of the right leg, apart from a scar of the right leg, and if so, if it is related to an in-service injury or disease, including his fall and laceration of September 1977.  

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran and his representative and request he submit information regarding any recent treatment of his right leg, including treatment from a specialist in April 2014.  He should be given a reasonable amount of time to respond to this request.  Attempts should be made to obtain records from any identified treatment.  Any records obtained should be associated with the claims file.  

2. Then, schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of any disability of the right leg, apart from a scar of the right leg.  The examiner must review the claim file and should note that review in the report.  The examiner should take a full history from the Veteran, including his September 1977 injury. 

Following review of the record and examination of the Veteran the examiner should provide an opinion as to the following:

a) Is it as least as likely as not (50 percent or greater probability) that the Veteran has a disability of the right leg apart from the scar of the right leg?  The examiner should comment upon the February 2012 VA examination that noted a diagnosis of "right lower part of leg, ICD code 848.9" and the December 2013 VA examination that also noted that the Veteran "does have a right leg disorder."  
b) If a disability of the right leg, apart from a scar of the right leg, is found, the examiner should opine if is at least as likely as not (50 percent or greater probability) that the right leg condition is related to the Veteran's service in any way, including due to his in-service fall in September 1977.  The examiner must comment upon the Veteran's report of an injury when he punctured his lower right calf and lay reports of pain of the right leg since that time.

The examiner is reminded that the Veteran's condition does not need to be supported by existing medical records to be connected to service and a negative opinion must be based upon medical reasoning as to why the current disability does not comport with the history as it has been provided by the Veteran. 

Complete rationales for any opinions must be provided.

3. After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


